 1   HARRIET A. STEINER, Bar No. 109436
     MARK RANDALL VELASQUEZ, Bar No. 246732
 2   JOSHUA NELSON, Bar No. 260803
     JOANNA GIN, Bar No. 323715
 3   Best Best & Krieger LLP
     500 Capitol Mall, Suite 1700
 4   Sacramento, CA 95814
     Telephone: (916) 325-4000
 5   Facsimile: (916) 325-4010

 6   Attorneys for Plaintiff
     Sacramento Metropolitan Cable Television
 7   Commission

 8

 9                                         UNITED STATES DISTRICT COURT

10                                         EASTERN DISTRICT OF CALIFORNIA

11

12   SACRAMENTO METROPOLITAN                             Case No. 2:18-cv-00500-WBS-EFB
     CABLE TELEVISION COMMISSION,                        Case No. 2:18-cv-01212-WBS-EFB
13
                              Plaintiff,                 STIPULATION AND ORDER RE FILING
14                                                       OF FIRST AMENDED COMPLAINT
     v.
15                                                       Judge:      Hon. William B. Shubb
     COMCAST CABLE                                       Trial Date: None Set
16   COMMUNICATIONS MANAGEMENT,
     LLC,
17
                              Defendant.
18

19

20
21

22

23

24

25

26
27

28

     82461.00008\32601619.2                                                 STIPULATION AND ORDER
                                1                                           STIPULATION

                                2            IT IS HEREBY STIPULATED by and between plaintiff Sacramento Metropolitan Cable

                                3   Television Commission (“SMCTC”) and Comcast Cable Communication Management, LLC

                                4   (“Comcast”), by and through their respective attorneys of record, that SMCTC may file a First

                                5   Amended Complaint in the above-entitled action for Case No. 2:18-cv-01212-WBS-EFB. A

                                6   redlined version of the First Amended Complaint is attached hereto as Exhibit "A." A final

                                7   version of the First Amended Complaint is attached hereto as Exhibit “B.”

                                8            Defendant will file its Answer to the First Amended Complaint within twenty days after

                                9   Plaintiff files the First Amended Complaint.

                               10
                                    Dated: January 3, 2020                         BEST BEST & KRIEGER LLP
500 CAPITOL MALL, SUITE 1700




                               11
  BEST BEST & KRIEGER LLP

   SACRAMENTO, CA 95814




                               12
      LAW OFFICES OF




                                                                                   By:     /s/ Mark R. Velasquez
                               13                                                        MARK RANDALL VELASQUEZ
                                                                                         Attorneys for Plaintiff
                               14                                                        SACRAMENTO METROPOLITAN CABLE
                                                                                         TELEVISION COMMISSION
                               15

                               16
                                    Dated: January 3, 2020                         COOPER, WHITE & COOPER LLP
                               17

                               18
                                                                                   By:     /s/ Jill B. Rowe
                               19                                                        JILL B. ROWE
                                                                                         Attorneys for Defendant
                               20                                                        COMCAST CABLE COMMUNICATIONS
                                                                                         MANAGEMENT, LLC
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28

                                    82461.00008\32601619.2                         -1-       STIPULATION AND [PROPOSED] ORDER
                                1                                                  ORDER

                                2            Based upon the above stipulation to allow the filing of a First Amended Complaint and

                                3   good cause appearing therefore;

                                4            IT IS ORDERED that plaintiff Sacramento Metropolitan Cable Television Commission

                                5   may file a First Amended Complaint in the form attached to this Stipulation and Order as Exhibit

                                6   “B”. Defendant shall file its Answer to the First Amended Complaint within twenty days after

                                7   Plaintiff files the First Amended Complaint.

                                8

                                9

                               10    Dated: January 6, 2020
500 CAPITOL MALL, SUITE 1700




                               11
  BEST BEST & KRIEGER LLP

   SACRAMENTO, CA 95814




                               12
      LAW OFFICES OF




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28

                                    82461.00008\32601619.2                         -2-      STIPULATION AND [PROPOSED] ORDER
